              Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 1 of 33



                          IN THE UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                               ENTERED
                                                                                                                    04/15/2019
                                                                         )
    In re:                                                               )   Chapter 11
                                                                         )
    JONES ENERGY, INC., et al.,1                                         )   Case No. 19-32112 (DRJ)
                                                                         )
                                        Debtors.                         )   (Joint Administration)


              INTERIM ORDER (I) AUTHORIZING POSTPETITION USE OF
           CASH COLLATERAL, (II) GRANTING ADEQUATE PROTECTION TO
     PREPETITION SECURED PARTIES, (III) MODIFYING THE AUTOMATIC STAY,
     (IV) SCHEDULING A FINAL HEARING, AND (V) GRANTING RELATED RELIEF
                                                      (Docket No. 8)
              Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) pursuant to sections 105, 361, 362, 363, and 507 of the Bankruptcy

Code, Bankruptcy Rules 2002, 4001, and 9014, Bankruptcy Local Rule 4001-1(b), and the

Complex Case Procedures for entry of an interim order (this “Interim Order”) and a final order

(a “Final Order”), among other things:

                      (a)     authorizing, pursuant to section 363(c) of the Bankruptcy Code, on an
              interim basis and upon the terms and conditions set forth in this Interim Order during the
              period following the date of commencement of the Chapter 11 Cases (as defined below)
              and pending the Final Hearing (as defined below), the use of cash collateral, as such term
              is defined in section 363(a) of the Bankruptcy Code (“Cash Collateral”) of the Prepetition
              Secured Parties (as defined below);

                      (b)    granting adequate protection to the Prepetition Secured Parties pursuant to
              sections 361 and 363(e) of the Bankruptcy Code on account of any diminution in value of
              the interest of the Prepetition Secured Parties in the Prepetition Collateral (as defined


1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Jones Energy, Inc. (7968); Jones Energy, LLC (8861); CCPR Sub LLC (0942); Jones Energy
       Finance Corp. (6247); Jones Energy Holdings, LLC (5091); Jones Energy Intermediate, LLC (3552); JRJ Opco,
       LLC (1488); Nosley Acquisition, LLC (1548); Nosley Assets, LLC (6460); Nosley Midstream, LLC (8315); and
       Nosley SCOOP, LLC (1108). The location of Jones Energy, LLC’s principal place of business and the Debtors’
       service address in these chapter 11 cases is: 807 Las Cimas Parkway, Suite 350, Austin, TX 78746.

2      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



44458.00001
       Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 2 of 33



       below), including Cash Collateral, resulting from the Debtors’ use thereof during the
       pendency of the Chapter 11 Cases;

              (c)    modifying the automatic stay imposed by section 362 of the Bankruptcy
       Code to the extent necessary to permit the Debtors and the Prepetition Secured Parties to
       implement and effectuate the terms and provisions of this Interim Order and the Final Order
       and to deliver any notices of termination of the Restructuring Support Agreement (as
       defined below);

               (d)     subject solely to entry of the Final Order, granting adequate protection liens
       on the proceeds and property recovered on account of the Debtors’ claims and causes of
       action (but not on the actual claims and causes of action) arising under sections 544, 545,
       547, 548, 549 and 550 of the Bankruptcy Code or any similar state or federal law
       (collectively, the “Avoidance Actions”);

               (e)     subject solely to entry of the Final Order and except to the extent of the
       Carve Out (as defined below), approving the waiver by the Debtors of any right to
       surcharge the Prepetition Collateral or the Adequate Protection Collateral (each, as defined
       below) pursuant to section 506(c) of the Bankruptcy Code or any other applicable principle
       of equity or law;

               (f)    subject solely to entry of the Final Order, approving the waiver by the
       Debtors of any right to assert an “equities of the case” claim against the Prepetition Secured
       Parties pursuant to section 552 of the Bankruptcy Code;

               (g)      scheduling a final hearing (the “Final Hearing”) no later than 35 days
       following entry of this Interim Order to consider entry of the Final Order authorizing on a
       final basis, inter alia, the use of Cash Collateral and the provision of adequate protection
       to the Prepetition Secured Parties; and

              (h)     granting related relief, all as more fully set forth in the Motion;

and due and sufficient notice of and opportunity for a hearing on the Motion having been given

under the circumstances; and the Court having conducted a preliminary hearing on the Motion

(the “Preliminary Hearing”), at which time the Debtors presented, among other things, the First

Day Declaration and the Henry Declaration; and the Court having reviewed the Motion, the First

Day Declaration, the Henry Declaration, the evidence adduced by the parties, and the

representations of counsel at the Preliminary Hearing; and upon the entire record made at the

Preliminary Hearing; and the Court having considered the Interim Budget (as defined below) filed

and served by the Debtors in accordance with the Complex Case Procedures; and it appearing to

                                                 2
        Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 3 of 33



the Court that granting the relief sought in the Motion on the terms and conditions contained herein

is necessary and essential to enable the Debtors to preserve the value of their businesses and assets

and to prevent immediate and irreparable harm to the Debtors’ estates and to facilitate the

reorganization of the Debtors’ businesses, is fair and reasonable, and is in the best interests of the

Debtors’ estates, their creditors, and other parties in interest; and it appearing to the Court that the

legal and factual bases set forth in the Motion and at the Preliminary Hearing establish good and

sufficient cause for the relief granted herein and that all objections to the entry of this Interim

Order have been withdrawn or are overruled; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY FOUND AND DETERMINED THAT:

        A.      This Court has jurisdiction over this proceeding and the parties and property

affected hereby pursuant to 28 U.S.C. § 1334. Consideration of the Motion constitutes a core

proceeding as defined in 28 U.S.C. §§ 157(b)(2). Venue for the Chapter 11 Cases and the

proceedings on the Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

        B.      On the Petition Date, the Debtors filed voluntary petitions for relief with this Court

under chapter 11 of the Bankruptcy Code and this Court has entered a final order for joint

administration of these chapter 11 cases (collectively, the “Chapter 11 Cases”).

        C.      Without prejudice to the rights of any other party-in-interest in the Chapter 11 Cases

(but subject to the limitations with respect to such rights contained in paragraphs 18 and 19 of this

Interim Order), the Debtors acknowledge, admit, agree, and stipulate that:

                1.     As of the Petition Date, Jones Energy Holdings, LLC and Jones Energy
        Finance Corp., as issuers (the “First Lien Notes Issuers”), Jones Energy, Inc. (“JEI”) and
        the other Debtors (excluding CCPR Sub LLC and JRJ Opco LLC), as guarantors (the “First
        Lien Notes Guarantors” and, collectively with the First Lien Notes Issuers, the “First Lien
        Notes Obligors”), UMB Bank, N.A., as trustee (in such capacity, the “First Lien Notes
        Indenture Trustee”), and Wells Fargo Bank, National Association, as collateral agent (in
        such capacity, the “First Lien Notes Collateral Agent”), were parties to that certain
        indenture (as amended or supplemented from time to time, the “First Lien Notes

                                                   3
Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 4 of 33



Indenture”) dated as of February 14, 2018. Pursuant to the First Lien Notes Indenture, the
First Lien Notes Issuers issued and the First Lien Notes Guarantors guaranteed the 9.250%
Senior Secured First Lien Notes due 2023 (the “First Lien Notes”).

        2.      Pursuant to the First Lien Notes Indenture and the First Lien Notes, as of
the Petition Date, the First Lien Notes Obligors were indebted to the First Lien Notes
Indenture Trustee and the holders of the First Lien Notes (the “First Lien Noteholders”
and, together with the First Lien Notes Indenture Trustee and the First Lien Notes
Collateral Agent, the “Prepetition Secured Parties”) in the aggregate amount of not less
than $474.3 million, consisting of $450 million in the face amount of the First Lien Notes,
plus accrued and unpaid interest, penalties, fees, expenses, reimbursements,
indemnifications, and other “Obligations” as defined in the First Lien Notes Indenture
(collectively, the “Prepetition Indebtedness”).

        3.      Prior to the Petition Date, Jones Energy Holdings, LLC, as borrower
(the “RBL Borrower”), was also party to that certain Credit Agreement among the RBL
Borrower, each of the lenders party thereto from time to time (the “RBL Lenders”), and
Wells Fargo Bank, National Association (“Wells Fargo”), as administrative agent (in such
capacity, the “RBL Agent”), dated as of December 31, 2009 (as amended or supplemented,
from time to time, the “RBL Credit Agreement”). Pursuant to the terms of the payoff letter
among the RBL Borrower, the RBL Agent, and the RBL Lenders, dated April 12, 2019,
all obligations arising from and under the RBL Credit Agreement, including with respect
to certain hedging obligations, have been satisfied in full and such satisfaction shall be
indefeasible upon entry of this Interim Order.

         4.     Wells Fargo has a valid, perfected, and unavoidable first priority lien and
security interest in the cash it is holding to secure the Irrevocable Standby Letter of Credit
No. IS0360485U, dated January 26, 2016, issued by Wells Fargo in favor of GLL Las
Cimas, LLC. Notwithstanding anything in this Interim Order to the contrary, nothing in
this Interim Order shall authorize the use of such cash or otherwise limit, prejudice, impair,
or prime the priority and enforceability of Wells Fargo’s lien, security interest, and rights
in such cash.

        5.      Wells Fargo has a valid, perfected, and unavoidable first priority lien and
security interest in the $60,000 it is holding to secure the Visa Business Cards under the
Business Credit Card Agreement, dated December 10, 2010, by and between the Wells
Fargo and the RBL Borrower (as amended, restated, supplemented or otherwise modified
from time to time). Notwithstanding anything in this Interim Order to the contrary, nothing
in this Interim Order shall authorize the use of such cash or otherwise limit, prejudice,
impair, or prime the priority and enforceability of Wells Fargo’s lien, security interest and
rights in such cash.

       6.      To secure the Prepetition Indebtedness, pursuant to (i) the Amended and
Restated Collateral Agreement, dated as of February 14, 2018, between the First Lien
Notes Obligors (other than JEI) and the First Lien Notes Collateral Agent and (ii) the
Amended and Restated Collateral Agreement, dated as of February 14, 2018, between JEI
and the First Lien Notes Collateral Agent (collectively, the “Collateral Agreement” and,

                                          4
        Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 5 of 33



       together with the First Lien Notes, the First Lien Notes Indenture, the “First Lien
       Documents”), the First Lien Notes Obligors have granted to the First Lien Notes Collateral
       Agent, for the ratable benefit of the Prepetition Secured Parties, liens on and security
       interests in (collectively, the “Prepetition Liens”) all of the “Collateral” (as defined in the
       Collateral Agreement), consisting of substantially all of the Debtors’ assets and property,
       whether real, personal or mixed, wherever located and whether then owned or thereafter
       acquired (collectively, the “Prepetition Collateral”).

               7.      Each of the First Lien Documents is valid, binding, and, subject to
       bankruptcy laws, enforceable against the First Lien Notes Obligors in accordance with its
       terms. Pursuant to the terms of the First Lien Documents, all amounts payable on account
       of the Prepetition Indebtedness are now fully due and payable by the First Lien Notes
       Obligors. The First Lien Notes Obligors are each jointly and severally indebted and liable
       to the Prepetition Secured Parties for such amounts without defense, counterclaim, or offset
       of any kind.

              8.       The Prepetition Liens are valid, binding, perfected, enforceable, non-
       avoidable, first-priority liens on, and security interests in, the Prepetition Collateral, and
       are not subject to avoidance, disallowance, reduction, recharacterization, recovery,
       subordination, attachment, offset, counterclaim, defense, “claim” (as defined in the
       Bankruptcy Code), impairment, or any other challenge of any kind pursuant to the
       Bankruptcy Code or other applicable law.

               9.      The Debtors will not challenge or seek to avoid the validity, enforceability,
       priority, or perfection of the Prepetition Indebtedness or the Prepetition Liens.

              10.     All cash proceeds of the Prepetition Collateral, including all such cash
       proceeds of such Prepetition Collateral held in any of the Debtors’ banking, checking, or
       other deposit accounts with financial institutions (in each case, other than trust, escrow,
       and custodial funds held as of the Petition Date in properly established trust, escrow, and
       custodial accounts), are Cash Collateral of the Prepetition Secured Parties within the
       meaning of section 363(a) of the Bankruptcy Code.

       D.      Subject to entry of the Final Order, and without prejudice to the rights of any other

party (but subject to the limitations thereon described in paragraphs 18 and 19 of this Interim

Order), each Debtor and the Debtors’ estates, on its own behalf and on behalf of its past, present,

and future predecessors, successors, heirs, and assigns, hereby forever, fully, and finally, waives

and releases any and all claims (as defined in section 101(5) of the Bankruptcy Code),

counterclaims, causes of action, defenses, or setoff rights against each of the Prepetition Secured

Parties, and each of their successors and assigns, whether arising at law or in equity, including any


                                                 5
        Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 6 of 33



recharacterization, subordination, avoidance, or other claim arising under or pursuant to

section 105 or chapter 5 of the Bankruptcy Code or under any other similar provisions of applicable

state or federal law. The admissions, stipulations, agreements, and releases set forth in this Interim

Order are based upon and consistent with the results of the Debtors’ investigation of the Prepetition

Secured Parties’ liens and claims.

       E.      The preservation, maintenance, and enhancement of the value of the Debtors’ assets

are of the utmost significance and importance. The Debtors lack sufficient available sources of

working capital, however, to carry on the operation of their businesses without the use of Cash

Collateral. Moreover, the Debtors’ need to use Cash Collateral is immediate. Absent the ability

to use Cash Collateral, the continued operation of the Debtors’ businesses would not be possible,

and immediate and irreparable harm to the Debtors and their estates would be inevitable.

       F.      The Debtors continue to collect cash, rents, income, offspring, products, proceeds,

and profits generated from the Prepetition Collateral to acquire equipment, inventory, and other

personal property, all of which constitute Prepetition Collateral under the First Lien Documents

and, accordingly, are subject to the valid and perfected liens and security interests of the First Lien

Notes Collateral Agent for the ratable benefit of the Prepetition Secured Parties.

       G.      The Debtors, certain holders of (or investment advisors, sub-advisors, or managers

of discretionary accounts that hold) the First Lien Notes (the “Consenting First Lien Noteholders”)

and certain holders of (or investment advisors, sub-advisors, or managers of discretionary accounts

that hold) the (i) 6.75% Senior Notes due 2022 issued pursuant to that certain indenture among the

Debtors party thereto and U.S. Bank, N.A., as successor trustee, and (ii) 9.25% Senior Notes due

2023 issued pursuant to that certain indenture among the Debtors party thereto and U.S. Bank,

N.A., as successor trustee (the notes described in clauses (i) and (ii), the “Unsecured Notes” and



                                                  6
        Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 7 of 33



the parties described in the foregoing, the “Consenting Unsecured Noteholders,” and, together with

the Consenting First Lien Noteholders, the “Consenting Stakeholders”) are parties to that certain

Restructuring Support Agreement, dated as of April 2, 2019 (the “Restructuring Support

Agreement”).

       H.      The Debtors desire to use Cash Collateral under section 363(a) of the Bankruptcy

Code. The Prepetition Secured Parties have consented to the Debtors’ use of the Cash Collateral

exclusively on, and subject to, the terms and conditions set forth herein and solely for the period

from the date of entry of this Interim Order through the Termination Date (as defined below).

       I.      The Preliminary Hearing was held pursuant to Bankruptcy Rule 4001(b)(2) and the

Complex Case Procedures. Notice of the Preliminary Hearing and the emergency relief requested

in the Motion has been provided by the Debtors to: (i) the Office of the U.S. Trustee for the

Southern District of Texas; (ii) the holders of the 20 largest unsecured claims against the Debtors

(on a consolidated basis); (iii) Wells Fargo Bank, N.A. as RBL Agent and First Lien Notes

Collateral Agent; (iv) UMB Bank, N.A. as First Lien Indenture Trustee; (v) U.S. Bank, N.A. as

successor trustee for the Unsecured Notes; (vi) Milbank LLP, as counsel to the ad hoc group of

certain first lien noteholders (the “First Lien Ad Hoc Group”); (vii) Davis Polk & Wardwell LLP,

as counsel to the hoc group of certain crossover noteholders (the “Crossover Group”); (viii) the

United States Attorney’s Office for the Southern District of Texas; (ix) the Internal Revenue

Service; (x) the United States Securities and Exchange Commission; (xi) the Environmental

Protection Agency and similar state environmental agencies for states in which the Debtors

conduct business; (xii) the state attorneys general for states in which the Debtors conduct business;

and (xiii) any party that has requested notice pursuant to Bankruptcy Rule 2002. The Debtors

submit that, in light of the nature of the relief requested, no other or further notice need be given.



                                                  7
        Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 8 of 33



       J.      The adequate protection provided to the Prepetition Secured Parties, as set forth

more fully in paragraph 5 of this Interim Order, for any diminution in the value of the Prepetition

Secured Parties’ interest in the Prepetition Collateral from and after the Petition Date, as provided

in paragraph 4 of this Interim Order, is consistent with and authorized by the Bankruptcy Code

and is offered by the Debtors to protect such parties’ interests in the Prepetition Collateral in

accordance with sections 361, 362, and 363 of the Bankruptcy Code. The adequate protection

provided herein and other benefits and privileges contained herein are necessary in order to

(i) protect the Prepetition Secured Parties from the diminution in the value of their respective

interests in the Prepetition Collateral and (ii) obtain the foregoing consents and agreements.

       K.      The Debtors stipulate that in permitting the Debtors to use Cash Collateral or in

taking any other actions permitted by this Interim Order, none of the Prepetition Secured Parties

or the First Lien Notes Collateral Agent shall (i) have liability to any third party or be deemed to

be in control of the operation of any of the Debtors or to be acting as a “controlling person,”

“responsible person,” or “owner or operator” with respect to the operation or management of any

of the Debtors (as such term, or any similar terms, is used in the Internal Revenue Code, the

Comprehensive Environmental Response, Compensation and Liability Act, as amended, or any

other federal or state statute) or (ii) owe any fiduciary duty to any of the Debtors, their creditors,

or their estates, or shall constitute or be deemed to constitute a joint venture or partnership with

any of the Debtors.

       L.      The Debtors stipulate that the First Lien Notes Collateral Agent and each of the

Prepetition Secured Parties shall be entitled to all of the rights and benefits of section 552(b) of

the Bankruptcy Code. Subject to entry of the Final Order, the “equities of the case” exception

under section 552(b) of the Bankruptcy Code shall not apply to the First Lien Notes Collateral



                                                  8
        Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 9 of 33



Agent or any of the Prepetition Secured Parties with respect to proceeds, product, offspring, or

profits of any of the Prepetition Collateral.

       M.      Based on the record before the Court, the terms of this Interim Order, including,

without limitation, of the Debtors’ use of Cash Collateral and the provision of adequate protection

therefor, are fair and reasonable, reflect the Debtors’ exercise of prudent business judgment

consistent with their fiduciary duties, and are supported by reasonably equivalent value and fair

consideration. The terms of this Interim Order were negotiated in good faith and at arm’s length

between the Debtors, the First Lien Notes Collateral Agent, the Prepetition Secured Parties, and

the Consenting Stakeholders.

       N.      The Debtors have requested immediate entry of this Interim Order pursuant to

Bankruptcy Rule 4001(b)(2), Bankruptcy Local Rule 4001-1, and the Complex Case Procedures.

The permission granted herein to use Cash Collateral (and provide adequate protection therefor)

is necessary, essential, and appropriate to avoid immediate and irreparable harm to the Debtors

and their estates. The Court concludes that entry of this Interim Order is in the best interests of

the Debtors’ estates and creditors as its implementation will, among other things, allow the Debtors

to preserve and maintain the value of their assets and businesses and enhance the Debtors’

prospects for a successful reorganization.

       Based upon the foregoing findings, stipulations, and conclusions, and upon the record made

before the Court at the Preliminary Hearing, and good and sufficient cause appearing therefor;

       NOW, THEREFORE, IT IS HEREBY ORDERED, ON AN INTERIM BASIS:

       1.      Motion. The Motion is granted, subject to the terms and conditions set forth in this

Interim Order. The Debtors shall not use any Cash Collateral except as expressly authorized and

permitted herein or by subsequent order of the Court. Any objections to the Motion with respect



                                                 9
        Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 10 of 33



to the entry of this Interim Order that have not been withdrawn, waived, or settled, and all

reservations of rights included therein, are hereby denied and overruled.

        2.      Use of Cash Collateral. Subject to the terms and conditions of this Interim Order,

including specifically the Carve Out, the Debtors are hereby authorized to use Cash Collateral in

accordance with the Interim Budget (as defined below), as set forth in paragraph 3, during the

period from the date of this Interim Order through and including the Termination Date (as defined

in paragraph 10) for (i) working capital, general corporate purposes, and administrative costs and

expenses of the Debtors incurred in the Chapter 11 Cases, including first-day relief, subject to the

terms hereof and (ii) adequate protection payments to the Prepetition Secured Parties, as detailed

in the Interim Budget and as provided herein.

        3.      Interim Budget; Use of Collateral Proceeds.

                (a)    The Debtors’ use of Cash Collateral shall be in accordance with and
        pursuant to the Interim Budget attached hereto as Exhibit 1 (the “Interim Budget”), which
        shall be reasonably acceptable to the Required First Lien Noteholders. The Debtors shall
        provide a new Interim Budget to the First Lien Notes Collateral Agent on the fourth
        business day of every fourth week (the “Interim Budget Period”), beginning with the first
        fourth business day of the fourth full week after the Petition Date and ending on the week
        during which the Confirmation Order is entered and each such new Interim Budget shall
        be reasonably acceptable to the Required First Lien Noteholders. For each Interim Budget
        Period, the aggregate actual expenditures by the Debtors for Total Disbursements (as
        designated in the Interim Budget and which, for the avoidance of doubt, shall include the
        fees budgeted for and actually expended on the Debtor Professionals) shall not in any event
        exceed the aggregate amount budgeted therefor in the Interim Budget for such period by
        more than fifteen percent (15%) of the budgeted amount.

               (b)       The authorization granted herein is solely with respect to the use of Cash
        Collateral.

               (c)     Unless otherwise agreed to in writing by the Required First Lien
        Noteholders,3 the Debtors shall not maintain any accounts except those identified in
        Exhibit 2 to the proposed order (the “Cash Management Order”) granting the Debtors’
3   “Required First Lien Noteholders” means “Required First Lien Debtholders” (as such term is defined under the
    First Lien Notes Indenture); provided that, the Consenting First Lien Noteholders that are parties to the
    Restructuring Support Agreement constitute Required First Lien Debtholders under the First Lien Notes
    Indenture.


                                                      10
       Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 11 of 33



       Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
       (A) Continue to Operate their Cash Management System and Maintain Existing Bank
       Accounts, (B) Maintain Existing Business Forms, (C) Pay any Prepetition or Postpetition
       Amounts Outstanding on account of the Bank Fees, and (D) Continue to Perform the
       Intercompany Transactions, and (II) Granting Related Relief, filed contemporaneously
       herewith.

               (d)    Neither the consent to the Interim Budget nor anything else herein shall be
       deemed or construed as agreement by the First Lien Notes Collateral Agent or the
       Prepetition Secured Parties to be surcharged under section 506(c) or any other provision of
       the Bankruptcy Code or equitable doctrine.

       4.      Entitlement to Adequate Protection. The First Lien Notes Collateral Agent and the

Prepetition Secured Parties shall be entitled, pursuant to sections 361, 363(c)(2), and 363(e) of the

Bankruptcy Code, to adequate protection of their interests in the Prepetition Collateral, including

Cash Collateral, in an amount equal to the aggregate postpetition diminution or decrease in value

of the First Lien Notes Collateral Agent’s or Prepetition Secured Parties’ interest in the Prepetition

Collateral resulting from the sale, lease, or use by the Debtors of the Prepetition Collateral and the

imposition of the automatic stay pursuant to section 362 of the Bankruptcy Code, from and after

the Petition Date (such diminution in value, the “Adequate Protection Obligations”).

       5.      Adequate Protection. As adequate protection, the Prepetition Secured Parties are

hereby granted the following claims, liens, rights, and benefits:

               (a)     Section 507(b) Claim. The Adequate Protection Obligations due to the
       Prepetition Secured Parties shall constitute allowed joint and several superpriority
       administrative claims against the Debtors as provided in section 507(b) of the Bankruptcy
       Code, with priority in payment over any and all unsecured claims and administrative
       expense claims against the Debtors, now existing or hereafter arising in the Chapter 11
       Cases (subject and subordinate only to the Carve Out), including all claims of the kinds
       specified or ordered pursuant to any provision of the Bankruptcy Code, including without
       limitation, sections 105, 326, 328, 330, 331, 503(b), 506(c) (subject to entry of the Final
       Order), 507(a), 507(b), 726, 1113, or 1114, and shall at all times be senior to the rights of
       the Debtors, and any successor trustee or any creditor, in the Chapter 11 Cases or any
       subsequent proceedings, including without limitation any Chapter 7 proceeding, under the
       Bankruptcy Code (the “507(b) Claim”), which administrative claim shall have recourse to
       and be payable from all prepetition and postpetition property of the Debtors including,
       without limitation, and solely upon entry of the Final Order, the proceeds and property
       recovered in respect of any Avoidance Actions.

                                                 11
Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 12 of 33



        (b)    Adequate Protection Liens. Effective as of the Petition Date, solely to the
extent of the Adequate Protection Obligations, the following security interests and liens
(the “Adequate Protection Liens”) are hereby granted to the First Lien Notes Collateral
Agent on behalf of the Prepetition Secured Parties, subject and subordinate only to the
Carve Out (all property identified below being collectively referred to as the “Adequate
Protection Collateral”):

             (i)    First Priority Liens on Unencumbered Property. Pursuant to sections
                    361(2) and 363(c)(2) of the Bankruptcy Code, a valid, binding,
                    continuing, enforceable, fully-perfected, non-voidable first priority lien
                    and/or replacement lien on, and security interest in, all of the Debtors’
                    now owned and hereafter acquired real and personal property, tangible
                    and intangible assets, and rights of any kind or nature, wherever located,
                    including, without limitation, all prepetition and postpetition assets of
                    the Debtors’ estates, and all products, proceeds, rents and profits
                    thereof, whether existing on or as of the Petition Date or thereafter
                    acquired, that is not subject to (x) valid, perfected, non-avoidable, and
                    enforceable liens in existence on or as of the Petition Date or (y) valid
                    and unavoidable liens in existence for amounts outstanding as of the
                    Petition Date that are perfected after the Petition Date as permitted by
                    section 546(b) of the Bankruptcy Code (collectively,
                    the “Unencumbered Property”), provided that the Unencumbered
                    Property shall not include the Avoidance Actions, but, upon the entry of
                    the Final Order, the Unencumbered Property shall include, and the
                    Adequate Protection Liens shall attach to, any proceeds or property
                    recovered in respect of any Avoidance Action;

             (ii)   Liens Junior to Certain Existing Perfected Liens. Pursuant to sections
                    361(2) and 363(c)(2) of the Bankruptcy Code, a valid, binding,
                    continuing, enforceable, fully-perfected, non-voidable junior priority
                    replacement lien on, and security interest in, all of Debtors’ now owned
                    and hereafter acquired real and personal property, tangible and
                    intangible assets, and rights of any kind or nature, wherever located,
                    including without limitation, all prepetition and postpetition property of
                    the Debtors’ estates, and all products and proceeds thereof, whether now
                    existing or hereafter acquired (other than the property described in
                    clause (i) of this paragraph 5(b)), that is subject to (x) valid, perfected,
                    non-avoidable, and enforceable liens in existence as of the Petition Date
                    or (y) valid and unavoidable liens in existence for amounts outstanding
                    as of the Petition Date that are perfected after the Petition Date as
                    permitted by section 546(b) of the Bankruptcy Code, which valid,
                    perfected, non-avoidable, and enforceable liens are senior in priority to
                    the Prepetition Liens (the “Other Senior Liens”); and

           (iii)    Liens Senior to Certain Existing Liens. Pursuant to sections 361(2) and
                    363(c)(2) of the Bankruptcy Code, a valid, binding, continuing,
                    enforceable, fully-perfected non-voidable priming lien on, and security

                                          12
       Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 13 of 33



                           interest in, the Prepetition Collateral and all of the Debtors’ now-owned
                           and hereafter-acquired real and personal property, tangible and
                           intangible assets, and rights of any kind or nature, wherever located,
                           including, without limitation, all prepetition and postpetition property
                           of the Debtors’ estates, and all products, proceeds, rents, and profits
                           thereof, whether arising from section 552(b) of the Bankruptcy Code or
                           otherwise; provided that such liens and security interests shall not prime
                           the Other Senior Liens.

       6.      Perfection of Adequate Protection Liens. The Adequate Protection Liens are

perfected without the necessity of the execution (or recordation or other filing) by the Debtors of

security agreements, control agreements, pledge agreements, financing statements, mortgages, or

other similar documents, or the possession or control by the First Lien Notes Collateral Agent of

any Adequate Protection Collateral. The First Lien Notes Collateral Agent, on behalf of the

Prepetition Secured Parties, is hereby authorized, but not required, to file or record financing

statements, intellectual property filings, mortgages, depository account control agreements,

notices of lien, or similar instruments in any jurisdiction in order to validate and perfect the liens

and security interests granted to each hereunder, respectively. Whether or not the First Lien Notes

Collateral Agent, in its sole discretion, chooses to file such financing statements, intellectual

property filings, mortgages, notices of lien, or similar instruments, such liens and security interests

shall be deemed valid, perfected, allowed, enforceable, non-avoidable, and not subject to

challenge, dispute, or subordination as of the date of entry of this Interim Order. If the First Lien

Notes Collateral Agent determines to file any financing statements, agreements, notice of liens or

similar instruments, the Debtors shall cooperate and assist in any such filings as reasonably

requested by the First Lien Notes Collateral Agent, and the automatic stay shall be modified to

allow such filings. For the avoidance of doubt, the Debtors are permitted to release liens and

execute mortgages with respect to their oil and gas leases in the ordinary course of business in

connection with ordinary course acreage swaps related to the Debtors’ joint operating agreements


                                                  13
       Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 14 of 33



and resolutions of any disputes thereunder so long as the liens of the Prepetition Secured Parties

extend to any acreage acquired pursuant to such acreage swaps.

       7.      A certified copy of this Interim Order may, in the discretion of the First Lien Notes

Collateral Agent, be filed with or recorded in filing or recording offices in addition to or in lieu of

such financing statements, mortgages, notices of lien, or similar instruments, and all filing offices

are hereby authorized and directed to accept such certified copy of this Interim Order for filing

and recording; provided that, notwithstanding the date of any such filing, the date of such

perfection shall be the date of entry of this Interim Order.

       8.      Carve Out.

                (a)     Carve Out. As used in this Interim Order, the “Carve Out” means the sum
       of (i) all fees required to be paid to the Clerk of the Court and to the Office of the United
       States Trustee under section 1930(a) of title 28 of the United States Code plus interest at
       the statutory rate (without regard to the notice set forth in (iii) below); (ii) all reasonable
       fees and expenses up to $100,000.00 incurred by a trustee under section 726(b) of the
       Bankruptcy Code (without regard to the notice set forth in (iii) below); (iii) to the extent
       allowed at any time, whether by interim order, procedural order, or otherwise, all unpaid
       fees and expenses (the “Allowed Professional Fees”) incurred by persons or firms retained
       by the Debtors pursuant to section 327, 328, or 363 of the Bankruptcy Code (the “Debtor
       Professionals”) and any official committee appointed in the Chapter 11 Cases (each,
       a “Committee”) pursuant to section 328 or 1103 of the Bankruptcy Code (the “Committee
       Professionals” and, together with the Debtor Professionals, the “Professional Persons”) at
       any time before or on the first business day following delivery by the First Lien Notes
       Collateral Agent of a Carve Out Trigger Notice (as defined below), whether allowed by the
       Court prior to or after delivery of a Carve Out Trigger Notice; and (iv) Allowed
       Professional Fees of Professional Persons in an aggregate amount not to exceed $1,500,000
       incurred after the first business day following delivery by the First Lien Notes Collateral
       Agent of the Carve Out Trigger Notice, to the extent allowed at any time, whether by
       interim order, procedural order, or otherwise (the amounts set forth in this clause (iv) being
       the “Post-Carve Out Trigger Notice Cap”). For purposes of the foregoing, “Carve Out
       Trigger Notice” shall mean a written notice delivered by email (or other electronic means)
       by the First Lien Notes Collateral Agent (at the direction of the applicable Prepetition
       Secured Parties) to the Debtors, their lead restructuring counsel, the U.S. Trustee, and
       counsel to the Creditors’ Committee, which notice may be delivered following the
       occurrence and during the continuation of a Termination Event (as defined below) and
       upon termination of the Debtors’ right to use Cash Collateral by the Prepetition Secured
       Parties, stating that the Post-Carve Out Trigger Notice Cap has been invoked.



                                                  14
Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 15 of 33



         (b)     Carve Out Reserves. On the day on which a Carve Out Trigger Notice is
given by the First Lien Notes Collateral Agent to the Debtors (the “Termination
Declaration Date”), the Carve Out Trigger Notice shall constitute a demand to the Debtors
to utilize all cash on hand as of such date and any available cash thereafter held by any
Debtor to fund a reserve in an amount equal to the then unpaid amounts of the Allowed
Professional Fees. The Debtors shall deposit and hold such amounts in a segregated
account in trust to pay such then unpaid Allowed Professional Fees (the “Pre-Carve Out
Trigger Notice Reserve”) prior to any and all other claims. On the Termination Declaration
Date, after funding the Pre-Carve Out Trigger Notice Reserve, the Debtors shall utilize all
remaining cash on hand as of such date and any available cash thereafter held by any Debtor
to fund a reserve in an amount equal to the Post-Carve Out Trigger Notice Cap
(the “Post-Carve Out Trigger Notice Reserve” and, together with the Pre-Carve Out
Trigger Notice Reserve, the “Carve Out Reserves”) prior to any and all other claims. All
funds in the Pre-Carve Out Trigger Notice Reserve shall be used first to pay the obligations
set forth in clauses (i) through (iii) of the definition of Carve Out set forth above (the “Pre-
Carve Out Amounts”), but not, for the avoidance of doubt, the Post-Carve Out Trigger
Notice Cap, until paid in full, and then, to the extent the Pre-Carve Out Trigger Notice
Reserve has not been reduced to zero, to pay the First Lien Notes Collateral Agent for the
benefit of the Prepetition Secured Parties, unless the Prepetition Indebtedness has been
indefeasibly paid in full, in cash, in which case any such excess shall be paid to the Debtors’
creditors in accordance with their rights and priorities as of the Petition Date. All funds in
the Post-Carve Out Trigger Notice Reserve shall be used first to pay the obligations set
forth in clause (iv) of the definition of Carve Out set forth above (the “Post-Carve Out
Amounts”), and then, to the extent the Post-Carve Out Trigger Notice Reserve has not been
reduced to zero, to pay the First Lien Notes Collateral Agent for the benefit of the
Prepetition Secured Parties, unless the Prepetition Indebtedness has been indefeasibly paid
in full, in cash, in which case any such excess shall be paid to the Debtors’ creditors in
accordance with their rights and priorities as of the Petition Date. Notwithstanding
anything to the contrary in the First Lien Notes Indenture, or this Interim Order, if either
of the Carve Out Reserves is not funded in full in the amounts set forth in this paragraph
8(b), then, any excess funds in one of the Carve Out Reserves following the payment of
the Pre-Carve Out Amounts and Post-Carve Out Amounts, respectively, shall be used to
fund the other Carve Out Reserve, up to the applicable amount set forth in this paragraph
8(b), prior to making any payments to the First Lien Notes Collateral Agent or any of the
Debtors’ creditors, as applicable. Notwithstanding anything to the contrary in the First
Lien Notes Indenture or this Interim Order, following delivery of a Carve Out Trigger
Notice, the First Lien Notes Collateral Agent shall not sweep or foreclose on cash
(including cash received as a result of the sale or other disposition of any assets) of the
Debtors until the Carve Out Reserves have been fully funded, but shall have a security
interest in any residual interest in the Carve Out Reserves, with any excess paid to the First
Lien Notes Collateral Agent for application in accordance with the First Lien Notes
Indenture. Further, notwithstanding anything to the contrary in this Interim Order,
(i) disbursements by the Debtors from the Carve Out Reserves shall not constitute
Obligations (as defined in the First Lien Notes Indenture) or increase or reduce the
Prepetition Indebtedness, (ii) the failure of the Carve Out Reserves to satisfy in full the
Allowed Professional Fees shall not affect the priority of the Carve Out, and (iii) in no way

                                          15
Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 16 of 33



shall the Interim Budget, Carve Out, Post-Carve Out Trigger Notice Cap, or Carve Out
Reserves be construed as a cap or limitation on the amount of the Allowed Professional
Fees due and payable by the Debtors. For the avoidance of doubt and notwithstanding
anything to the contrary in this Interim Order or in any First Lien Documents, the Carve
Out shall be senior to all liens and claims securing the Prepetition Collateral, the Adequate
Protection Liens, and the 507(b) Claim, and any and all other forms of adequate protection,
liens, or claims securing the Prepetition Indebtedness.

       (c)    Payment of Allowed Professional Fees Prior to the Termination Declaration
Date. Any payment or reimbursement made prior to the occurrence of the Termination
Declaration Date in respect of any Allowed Professional Fees shall not reduce the Carve
Out.

        (d)    No Direct Obligation To Pay Allowed Professional Fees. None of the
Prepetition Secured Parties shall be responsible for the payment or reimbursement of any
fees or disbursements of any Professional Person incurred in connection with the
Chapter 11 Cases or any successor cases under any chapter of the Bankruptcy
Code. Nothing in this Interim Order or otherwise shall be construed to obligate the
Prepetition Secured Parties, in any way, to pay compensation to, or to reimburse expenses
of, any Professional Person or to guarantee that the Debtors have sufficient funds to pay
such compensation or reimbursement.

       (e)      Payment of Carve Out On or After the Termination Declaration Date. Any
payment or reimbursement made on or after the occurrence of the Termination Declaration
Date in respect of any Allowed Professional Fees shall permanently reduce the Carve Out
on a dollar-for-dollar basis.

9.     Additional Adequate Protection. As additional adequate protection:

         (a)      Fees and Expenses: The Debtors are authorized and directed to pay, in
accordance with this paragraph 9(a), all pre- and postpetition reasonable and documented
fees and expenses, when due, of the Prepetition Secured Parties and the RBL Agent
(whether incurred directly or on their behalf) and their advisors, including, without
limitation, the fees and expenses of all outstanding and unpaid amounts incurred since the
inception of the applicable agreement fee or engagement letters of the attorneys,
accountants, other professionals, advisors and consultants, including the fees and expenses
of: (i) the First Lien Ad Hoc Group, which shall include (a) Milbank, as counsel to the First
Lien Ad Hoc Group, (b) Porter Hedges LLP, as local counsel to the First Lien Ad Hoc
Group, (c) Lazard, as investment banker to the First Lien Ad Hoc Group (including any
success or transaction fees when earned); (ii) the Crossover Group, which shall include:
(a) Davis Polk & Wardwell LLP, as counsel to the Crossover Group, (b) Haynes and
Boone, LLP, as local counsel to the Crossover Group, and (c) Houlihan Lokey Capital Inc.,
as financial advisor to the Crossover Group; (iii) the Consenting Stakeholders in
accordance with the Restructuring Support Agreement; (iv) the First Lien Notes Indenture
Trustee, which shall include (a) Katten Muchin Rosenman LLP as counsel to the First Lien
Notes Indenture Trustee, and (b) one local counsel to the First Lien Notes Indenture Notes
Trustee, if any; and (v) Bracewell LLP, as counsel to the RBL Agent; provided that the

                                         16
       Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 17 of 33



       fees and expenses provided for in clauses (i)-(iii) of this paragraph 9(a) shall be payable
       only to the extent set forth in the Restructuring Support Agreement, including that the
       Debtors shall not be required to pay the fees and expenses of the foregoing advisors
       following the Termination Date of the Restructuring Support Agreement (as such term is
       defined therein). The professionals, advisors, and consultants receiving payment under
       this paragraph 9(a) shall provide the U.S. Trustee and any statutory committee, if any, with
       summary invoices of any fees and expenses incurred prior to entry of the Final Order.

               (b)     Other Covenants: The Debtors shall maintain their cash management
       arrangements in a manner consistent with the Cash Management Order. The Debtors shall
       not use, sell, or lease any material assets outside the ordinary course of business, or seek
       authority of the Court to do any of the foregoing, without the consent of the Required First
       Lien Noteholders at least five (5) business days prior to the date on which the Debtors seek
       the authority of the Court for such use, sale, or lease. The Debtors shall comply with the
       covenants contained the First Lien Documents regarding the maintenance and insurance of
       the Prepetition Collateral and the Adequate Protection Collateral.

               (c)     Limitation on Liens: The Debtors shall not create, incur, or suffer to exist
       any postpetition liens or security interests other than: (i) those granted pursuant to this
       Interim Order; (ii) carriers’, mechanics’, operators’, repairmen’s, warehousemen’s, or
       other similar liens arising in the ordinary course of business; (iii) pledges and deposits in
       connection with workers’ compensation, unemployment insurance, and other social
       security legislation; and (iv) deposits to secure the payment of any postpetition statutory
       obligations and prepetition or postpetition performance bonds or surety bonds listed in the
       Debtors Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the
       Debtors to (A) Continue Insurance Coverage Entered into Prepetition and Satisfy
       Prepetition Obligations Related Thereto, (B) Renew, Amend, Supplement, Extend, or
       Purchase Insurance Policies, (C) Continue the Surety Bond Program, and (II) Granting
       Related Relief, filed contemporaneously herewith.

               (d)     Reporting: The Debtors shall comply with the reporting requirements set
       forth in the First Lien Notes Indenture.

               (e)     Access. In addition to, and without limiting, whatever rights to access the
       First Lien Notes Collateral Agent and Prepetition Secured Parties have under their
       respective First Lien Documents, upon reasonable prior written notice, at reasonable times
       during normal business hours, and otherwise not to be unreasonably withheld, the Debtors
       shall permit representatives, advisors, agents, and employees of the Consenting
       Stakeholders (i) to have access to and inspect the Debtors’ properties, (ii) to examine the
       Debtors’ books and records, and (iii) discuss the Debtors’ affairs, finances, and condition
       with the Debtors’ officers, management, financial advisors, and counsel.

       10.     Termination. The Debtors’ right to use Cash Collateral pursuant to this Interim

Order shall terminate (the date of any such termination, the “Termination Date”) (subject only to

the Carve Out) without further notice or court proceeding on the earliest to occur of (i) the date

                                                17
       Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 18 of 33



that is 35 days after the Petition Date if the Final Order has not been entered by the Court on or

before such date (unless such period is extended by mutual agreement of the Required First Lien

Noteholders and the Debtors) and (ii) five (5) business days (any such five-business-day period of

time, the “Default Notice Period”) following the delivery of a written notice (a “Default Notice”)

by the First Lien Notes Collateral Agent or the Required First Lien Noteholders to the Debtors,

the U.S. Trustee, any statutory committee, if any, and counsel to the Consenting Stakeholders of

the occurrence of any of the events set forth below unless such occurrence is cured by the Debtors

prior to the expiration of the Default Notice Period or such occurrence is waived by the Required

First Lien Noteholders in their sole discretion; provided that, during the Default Notice Period, the

Debtors shall be entitled to continue to use the Cash Collateral in accordance with the terms of this

Interim Order; provided, further, that if a hearing to consider any relief in connection with the

delivery of the Default Notice or continued use of Cash Collateral is requested to be heard within

such Default Notice Period but is scheduled for a later date by the Court, the Default Notice Period

shall be automatically extended to the date of such hearing; provided, further, that the Prepetition

Secured Parties shall file a notice seeking a hearing on Cash Collateral as soon as reasonably

practicable and before the expiration of the Default Notice Period (the events set forth in clauses

(a) through (r) below are collectively referred to as the “Termination Events”):

              (a)   Failure of the Debtors to make any payment under this Interim Order after
       such payment becomes due;

               (b)    Failure of the Debtors to comply with any material provisions of this Interim
       Order or, prior to the entry of the Final Order, the Interim Order shall cease to be in full
       force and effect or shall have been reversed, modified, amended, stayed, vacated, or subject
       to stay pending appeal;

               (c)    Except with respect to a termination under Section 12.01(o) of the
       Restructuring Support Agreement that is solely based on the failure of the Company Parties
       to satisfy the Milestone (as defined in therein) set forth in Section 4(a)(iv) of the
       Restructuring Support Agreement by the date specified therein, the Restructuring Support
       Agreement has been terminated with respect to the Consenting Stakeholders;

                                                 18
Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 19 of 33



       (d)     The Company Parties have failed to make any payment contemplated under
the Restructuring Support Agreement when due;

         (e)     The Debtors shall grant, create, incur, or suffer to exist any postpetition liens
or security interests other than: (i) those granted pursuant to this Interim Order;
(ii) carriers’, mechanics’, operator’s, warehousemen’s, repairmen’s, or other similar liens
arising in the ordinary course of business for amounts outstanding as of the Petition Date,
even if recorded after the Petition Date; (iii) pledges or deposits in connection with
workers’ compensation, unemployment insurance, and other social security legislation;
(iv) deposits to secure the payment of any postpetition statutory obligations, performance
bonds, and other obligations of a like nature incurred in the ordinary course of business;
and (v) any other junior liens or security interests that the Debtors are permitted to incur
under the First Lien Documents;

       (f)     An order shall be entered reversing, amending, supplementing, staying,
vacating, or otherwise modifying this Interim Order without the written consent of the
Required First Lien Noteholders;

        (g)    The Debtors’ commencing, or participating in furtherance of, any
solicitation of any plan of reorganization unless it is the Plan (as defined in the
Restructuring Support Agreement) or such other plan of reorganization as the Required
First Lien Noteholders shall have expressly consented to in writing;

       (h)     The Court shall terminate or reduce the period pursuant to section 1121 of
the Bankruptcy Code during which the Debtors have the exclusive right to file a plan of
reorganization and solicit acceptances thereof;

        (i)     The entry of an order in the Chapter 11 Cases charging any of the
Prepetition Collateral or Adequate Protection Collateral under section 552(b) of the
Bankruptcy Code or section 506(c) of the Bankruptcy Code or under which any person
takes action against the Prepetition Collateral or Adequate Protection Collateral (in each
case, that becomes a final non-appealable order), or the commencement of other actions
that are materially adverse to any of the First Lien Notes Collateral Agent or the Prepetition
Secured Parties or their respective rights and remedies under the First Lien Documents in
the Chapter 11 Cases;

        (j)    The entry of an order granting relief from any stay of proceeding (including,
without limitation, the automatic stay) so as to allow a third party to proceed with
foreclosure (or granting of a deed in lieu of foreclosure) or other remedy against any
Prepetition Collateral with a value in excess of $2 million;

       (k)    The entry of any postpetition monetary judgment against any Debtor in
excess of $2 million;

       (l)      The payment of any prepetition claims that are junior in interest or right to
the Prepetition Liens, other than as permitted by an order entered in the Chapter 11 Cases;



                                           19
       Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 20 of 33



               (m)     The existence of any claims or charges, or the entry of any order of the Court
       authorizing any claims or charges, other than as permitted under the Interim Order, entitled
       to superpriority under section 364(c)(1) of the Bankruptcy Code pari passu or senior to the
       Prepetition Indebtedness, or there shall arise or be granted by the Court (i) any claim having
       priority over any or all administrative expenses of the kind specified in clause (b) of section
       503 or clause (b) of section 507 of the Bankruptcy Code (other than the Carve Out),
       including the 507(b) Claim or (ii) subject to the Other Senior Liens, any lien on the
       Prepetition Collateral or Adequate Protection Collateral having a priority senior to or pari
       passu with the liens and security interests granted herein, except as expressly provided in
       the First Lien Documents or in this Interim Order;

                (n)   The Court shall have entered an order dismissing any of the Chapter 11
       Cases;

              (o)     The Court shall have entered an order converting any of the Chapter 11
       Cases to a case under chapter 7 of the Bankruptcy Code;

               (p)    The Court shall have entered an order appointing a chapter 11 trustee,
       responsible officer, or any examiner with enlarged powers relating to the operation of the
       Debtors’ businesses or the Chapter 11 Cases, unless consented to in writing by the Required
       First Lien Noteholders;

              (q)      A filing by any Debtor of any motion, pleading, application, or adversary
       proceeding challenging the validity, enforceability, perfection, or priority of the Prepetition
       Liens or asserting any other cause of action against and/or with respect to the Prepetition
       Indebtedness, the Prepetition Collateral, the First Lien Notes Collateral Agent, or any of
       the Prepetition Secured Parties (or if the Debtors support any such motion, pleading,
       application, or adversary proceeding commenced by any third party); and

               (r)     The Debtors shall obtain court authorization to commence, or shall
       commence, join in, assist, or otherwise participate as an adverse party in any suit or other
       proceeding against the First Lien Notes Collateral Agent or any of the Prepetition Secured
       Parties relating to the Prepetition Indebtedness.

       11.      Remedies upon the Termination Date. Upon the occurrence of the Termination

Date, (a) the Adequate Protection Obligations, if any, shall become due and payable, and (b) the

First Lien Notes Collateral Agent may exercise the rights and remedies available under the First

Lien Documents, this Interim Order, or applicable law (subject only to the Carve Out), including,

without limitation, foreclosing upon and selling all or a portion of the Prepetition Collateral or

Adequate Protection Collateral. The automatic stay under section 362 of the Bankruptcy Code is

hereby deemed modified and vacated to the extent necessary to permit such actions; provided that

                                                 20
       Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 21 of 33



during the Default Notice Period, unless the Court orders otherwise, the automatic stay under

section 362 of the Bankruptcy Code (to the extent applicable) shall remain in effect. The rights of

the Debtors to oppose any relief requested by the First Lien Notes Collateral Agent or Prepetition

Secured Parties (and the rights of the First Lien Notes Collateral Agent or Prepetition Secured

Parties to oppose any request for relief by the Debtors) are fully reserved. Any delay or failure of

the First Lien Notes Collateral Agent or Prepetition Secured Parties to exercise rights under the

First Lien Documents or this Interim Order shall not constitute a waiver of their respective rights

hereunder, thereunder, or otherwise, unless any such waiver is pursuant to a written instrument

executed in accordance with the terms of the applicable document. Without limiting the Debtors’

rights under this Interim Order, the First Lien Notes Collateral Agent shall be entitled to apply the

payments or proceeds of the Prepetition Collateral and the Adequate Protection Collateral in

accordance with the provisions of the First Lien Loan Documents and in no event shall the First

Lien Notes Collateral Agent or any of Prepetition Secured Parties be subject to the equitable

doctrine of “marshaling” or any other similar doctrine with respect to any of the Prepetition

Collateral, the Adequate Protection Collateral, or otherwise. Notwithstanding the occurrence of

the Termination Date or anything herein, all of the rights, remedies, benefits, and protections

provided to the First Lien Notes Collateral Agent and the Prepetition Secured Parties under this

Interim Order shall survive the Termination Date.

       12.     Limitation on Charging Expenses Against Collateral. Subject to and effective upon

entry of the Final Order, except to the extent of the Carve Out, no expenses of administration of

the Chapter 11 Cases or any future proceeding that may result therefrom, including liquidation or

other proceeding under the Bankruptcy Code, shall be charged against or recovered from the

Prepetition Collateral or the Adequate Protection Collateral, the First Lien Notes Collateral Agent,



                                                 21
       Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 22 of 33



or the Prepetition Secured Parties pursuant to sections 105(a) or 506(c) of the Bankruptcy Code or

any similar principle of law or equity, without the prior written consent of the affected party, and

no such consent shall be implied from any other action, inaction, or acquiescence by the First Lien

Notes Collateral Agent or any of the Prepetition Secured Parties. Neither the Consenting First

Lien Noteholders’ consent to the Interim Budget nor anything else herein shall be deemed or

construed as agreement by the Prepetition Secured Parties to be surcharged under section 506(c)

or any other provision of the Bankruptcy Code or equitable doctrine.

        13.     Payments Free and Clear. Subject to and effective upon entry of the Final Order,

any and all payments pursuant to paragraphs 5 and 9(a) of this Interim Order shall be irrevocable

and received free and clear of any claim, lien, charge, assessment, or other encumbrance, including,

without limitation, subject to entry of the Final Order, any such claim or charge arising out of or

based on, directly or indirectly, sections 506(c) (whether asserted or assessed by, through or on

behalf of the Debtors) or 552(b) of the Bankruptcy Code.

        14.     Bankruptcy Code Section 552(b). The First Lien Notes Collateral Agent and each

of the Prepetition Secured Parties shall be entitled to all of the rights and benefits of section 552(b)

of the Bankruptcy Code, and, subject to entry of the Final Order, the “equities of the case”

exception under section 552(b) of the Bankruptcy Code shall not apply to any of them with respect

to proceeds, products, offspring, or profits of any of the Prepetition Collateral or the Adequate

Protection Collateral.

        15.     Reservation of Rights of the First Lien Notes Collateral Agent and Prepetition

Secured Parties. Notwithstanding any other provision hereof, the grant of adequate protection to

the First Lien Notes Collateral Agent and the Prepetition Secured Parties pursuant to this Interim

Order is without prejudice to their respective rights to seek modification of the grant of adequate



                                                  22
       Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 23 of 33



protection provided hereby so as to provide different or additional adequate protection; provided

that the relative priority of all such additional adequate protections shall be the same as set forth

in paragraph 5 of this Interim Order and without prejudice to the right of the Debtors or any other

party in interest to contest any such modification. Nothing herein shall be deemed to waive,

modify, or otherwise impair the respective rights of the First Lien Notes Collateral Agent or the

Prepetition Secured Parties under the First Lien Documents under any applicable law or in equity,

and the First Lien Notes Collateral Agent and the Prepetition Secured Parties expressly reserve all

of their respective rights and remedies whether now existing or hereafter arising under the First

Lien Documents, under any applicable law, or in equity in connection with all Termination Events

and Defaults and Events of Default (as defined in the applicable First Lien Documents and whether

arising prior to or after the Petition Date).

        16.     Debtors’ Reservation of Rights. Notwithstanding anything to the contrary in this

Interim Order, following receipt of a Default Notice, and at any time before or after the occurrence

of the Termination Date, including without limitation as a result of a Termination Event pursuant

to paragraph 10 of this Interim Order, the Debtors may seek authority to use Cash Collateral

without the consent of the Required First Lien Noteholders, and the Consenting First Lien

Noteholders reserve all rights to contest such use.

        17.     Modification of Automatic Stay. The Debtors are authorized and directed to

perform all acts and to make, execute, and deliver any and all instruments as may be reasonably

necessary to implement the terms and conditions of this Interim Order and the transactions

contemplated hereby. All parties to the Restructuring Support Agreement are also authorized to

deliver any notices of termination of the Restructuring Support Agreement in compliance with the

terms thereof. The stay under section 362 of the Bankruptcy Code is hereby modified to permit



                                                 23
       Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 24 of 33



the Debtors, the First Lien Notes Collateral Agent, each of Prepetition Secured Parties, and the

Consenting Stakeholders to accomplish the transactions contemplated by this Interim Order.

       18.    Preservation of Rights Granted Under this Interim Order.

               (a)     Except as expressly provided in this Interim Order, no claim or lien having
       a priority senior to or pari passu with those granted by this Interim Order to the Prepetition
       Secured Parties shall be granted or allowed, and the Adequate Protection Liens shall not
       be subject or junior to any lien or security interest that is avoided and preserved for the
       benefit of the Debtors’ estates under section 551 of the Bankruptcy Code or, except as set
       forth in the Collateral Agreement, subordinated to or made pari passu with any other lien
       or security interest, whether under section 364(d) of the Bankruptcy Code or otherwise.

               (b)      Notwithstanding any order dismissing any of the Chapter 11 Cases under
       section 1112 of the Bankruptcy Code or otherwise entered at any time, (i) the 507(b) Claim,
       the other administrative claims granted pursuant to this Interim Order, and the Adequate
       Protection Liens shall continue in full force and effect and shall maintain their priorities as
       provided in this Interim Order until all Adequate Protection Obligations shall have been
       paid and satisfied in full in cash (and such 507(b) Claim, the other administrative claims
       granted pursuant to this Interim Order, and the Adequate Protection Liens shall,
       notwithstanding such dismissal, remain binding on all parties in interest) and (ii) the Court
       shall retain jurisdiction, notwithstanding such dismissal, for the purposes of enforcing the
       claims, liens, and security interests referred to in clause (i) above.

                (c)     If any or all of the provisions of this Interim Order are hereafter reversed,
       modified, vacated, or stayed, such reversal, stay, modification, or vacatur shall not affect:
       (i) the validity, priority, or enforceability of any Adequate Protection Obligations incurred
       prior to the actual receipt of written notice by the First Lien Notes Trustee of the effective
       date of such reversal, stay, modification, or vacatur; or (ii) the validity, priority, or
       enforceability of the Adequate Protection Liens. Notwithstanding any such reversal, stay,
       modification, or vacatur, any use of the Prepetition Collateral (including Cash Collateral)
       or any Adequate Protection Obligations incurred by the Debtors hereunder, as the case may
       be, prior to the actual receipt of written notice by the First Lien Notes Trustee of the
       effective date of such reversal, stay, modification, or vacatur shall be governed in all
       respects by the original provisions of this Interim Order, and the First Lien Notes Collateral
       Agent and the Prepetition Secured Parties (subject to the provisions of the Collateral
       Agreement) shall be entitled to all of the rights, remedies, privileges, and benefits granted
       herein and to the protections afforded in section 363(m) of the Bankruptcy Code with
       respect to all uses of the Prepetition Collateral (including the Cash Collateral) and all
       Adequate Protection Obligations.

               (d)    The adequate protection payments made pursuant to this Interim Order shall
       not be subject to counterclaim, setoff, subordination, recharacterization, defense, or
       avoidance in the Chapter 11 Cases or any subsequent chapter 7 cases (other than a defense
       that the payment has actually been made).


                                                 24
       Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 25 of 33



              (e)     Except as expressly provided in this Interim Order, the Adequate Protection
       Obligations, the 507(b) Claim, and the Adequate Protection Liens and all other rights and
       remedies of the First Lien Notes Collateral Agent and the Prepetition Secured Parties
       granted by this Interim Order shall survive, and shall not be modified, impaired, or
       discharged by (i) the entry of an order converting any of the Chapter 11 Cases to a case
       under chapter 7 of the Bankruptcy Code, dismissing any of the Chapter 11 Cases, or by
       any other act or omission or (ii) the entry of an order confirming a plan of reorganization
       in any of the Chapter 11 Cases (except to the extent such plan of reorganization
       (A) discharges the 507(b) Claim and the Adequate Protection Liens and (B) is supported
       by the Consenting Stakeholders) and, pursuant to section 1141(d)(4) of the Bankruptcy
       Code, the Debtors have waived any discharge as to any Adequate Protection Obligations.
       The terms and provisions of this Interim Order shall continue in any successor cases if the
       Chapter 11 Cases cease to be jointly administered, or in any superseding chapter 7 cases
       under the Bankruptcy Code, and the Adequate Protection Liens, the 507(b) Claim, the other
       administrative claims granted pursuant to this Interim Order, and all other rights and
       remedies of the First Lien Notes Collateral Agent and the Prepetition Secured Parties
       granted by the provisions of this Interim Order shall continue in full force and effect until
       all Adequate Protection Obligations are indefeasibly paid in full in cash.

       19.     Effect of Stipulations. As a result of the Debtors’ review of the First Lien

Documents and the facts and circumstances relating thereto, the Debtors have agreed to the various

stipulations and made the various admissions contained in this Interim Order, including without

limitation, the stipulations and admissions included in paragraph C, which stipulations and

admissions shall be binding upon the Debtors and any successors thereto in all circumstances. The

stipulations and admissions contained in this Interim Order, including without limitation, in

paragraph C of this Interim Order, shall also be binding upon all other parties in interest, including

any Committee or any chapter 7 or chapter 11 trustee appointed or elected for any of the Debtors

(a “Trustee”), for all purposes unless (a) such party (subject in all respects to any agreement or

applicable law which may limit or affect such entity’s right or ability to do so), having obtained

the requisite standing, has filed an adversary proceeding or contested matter, as required under the

Bankruptcy Rules (subject in either case to the limitations contained herein, including, without

limitation, in this paragraph 19 of this Interim Order) by no later than the date that is the earlier of

(i) the effective date under a confirmed plan of reorganization and (ii) the day that is 60 days from


                                                  25
       Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 26 of 33



the date of the entry of the Final Order (as such date may be extended by the Required First Lien

Noteholders) (the “Challenge Period”) (A) challenging the amount, validity, enforceability,

priority, or extent of the First Lien Notes Indebtedness or the Prepetition Liens, or (B) otherwise

asserting any other claims, counterclaims, causes of action, objections, contests, or defenses

against the First Lien Notes Collateral Agent or any of the Prepetition Secured Parties on behalf

of the Debtors’ estates (collectively, the “Claims and Defenses”), and (b) the Court rules in favor

of the plaintiff sustaining any such challenge or claim in any such duly filed adversary proceeding

or contested matter; provided that, as to the Debtors, all such Claims and Defenses are hereby

irrevocably waived and relinquished effective as of the Petition Date. If no adversary proceeding

or contested matter is timely filed prior to the expiration of the Challenge Period, without further

order of the Court: (w) the Debtors’ stipulations and admissions contained in this Interim Order

shall be binding on all parties in interest, including the Committee; (x) the First Lien Indebtedness

shall constitute allowed claims, not subject to counterclaim, setoff, subordination,

recharacterization, defense, or avoidance, for all purposes in the Chapter 11 Cases and any

subsequent chapter 7 case; (y) the Prepetition Liens shall be deemed to have been, as of the Petition

Date, and to be, legal, valid, binding, perfected, and of the priority specified in paragraph C, not

subject to defense, counterclaim, recharacterization, subordination, or avoidance; and (z) the

Prepetition Liens shall not be subject to any other or further challenge by the Committee or any

other party in interest, and any such Committee or other party in interest shall be enjoined from

seeking to exercise the rights of the Debtors’ estates, including without limitation, any successor

thereto (including, without limitation, any estate representative or a Trustee, whether such Trustee

is appointed or elected prior to or following the expiration of the Challenge Period) with respect

thereto; provided that if the Chapter 11 Cases are converted to chapter 7 or a Trustee is appointed



                                                 26
       Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 27 of 33



in the Chapter 11 Cases prior to the expiration of the Challenge Period, any Trustee shall receive

the full benefit of any remaining Challenge Period, subject to the limitations described herein). If

any such adversary proceeding or contested matter is timely filed prior to the expiration of the

Challenge Period, the stipulations and admissions contained in this Interim Order, including

without limitation, in paragraph C of this Interim Order, shall nonetheless remain binding and

preclusive (as provided in the second sentence of this paragraph 19) on the Committee and any

other person, including any Trustee, except as to any such findings and admissions that were

expressly challenged in such adversary proceeding or contested matter. Nothing in this Interim

Order vests or confers on any person, including the Committee, standing or authority to pursue

any cause of action belonging to the Debtors or their estates. In the event that there is a timely

successful challenge brought pursuant to this paragraph 19, the Court shall retain jurisdiction to

fashion an appropriate remedy.

       20.     Limitation on Use of Collateral. The Debtors shall use the proceeds of the

Prepetition Collateral solely as provided in this Interim Order. Notwithstanding anything herein

or in any other order of the Court to the contrary, and subject to the Carve Out, no Cash Collateral

may be used to: (a) object, contest, or raise any defense to the validity, perfection, priority, extent,

or enforceability of the Prepetition Indebtedness, the Prepetition Liens, or the liens or claims

granted under this Interim Order; (b) assert any Claims and Defenses against the First Lien Notes

Collateral Agent or any of the Prepetition Secured Parties or their respective agents, affiliates,

representatives, attorneys, or advisors; (c) seek to modify any of the rights granted to the First Lien

Notes Collateral Agent and the Prepetition Secured Parties hereunder; or (d) pay any amount on

account of any claims arising prior to the Petition Date unless such payments are approved by an

order of the Court; provided that, notwithstanding anything to the contrary herein, no more than



                                                  27
       Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 28 of 33



$25,000 in the aggregate of the Prepetition Collateral or the Carve Out may be used by any

Committee to investigate the validity, enforceability, or priority of the Prepetition Indebtedness or

the Prepetition Liens, or investigate any Claims and Defenses or other causes action against the

First Lien Notes Collateral Agent or any of the Prepetition Secured Parties.

       21.     Binding Effect; Successors and Assigns. The provisions of this Interim Order,

including all findings herein, shall be binding upon all parties in interest in the Chapter 11 Cases,

including, without limitation, the First Lien Notes Collateral Agent and the Prepetition Secured

Parties, any Committee and the Debtors and their respective successors and assigns (including any

Trustee, an examiner appointed pursuant to section 1104 of the Bankruptcy Code, or any other

fiduciary appointed as a legal representative of any of the Debtors or with respect to the property

of the estate of any of the Debtors) and shall inure to the benefit of the First Lien Notes Collateral

Agent, the Prepetition Secured Parties, and the Debtors and their respective successors and assigns;

provided that, except to the extent expressly set forth in this Interim Order, the First Lien Notes

Collateral Agent and the Prepetition Secured Parties shall have no obligation to permit the use of

the Prepetition Collateral (including Cash Collateral) by the Debtors or by any Trustee or similar

responsible person appointed for the estate of any Debtor. For all adequate protection and stay

relief purposes throughout the Chapter 11 Cases, the First Lien Notes Collateral Agent and

Prepetition Secured Parties shall be deemed to have requested relief from the automatic stay and

adequate protection as of the Petition Date. For the avoidance of doubt, such request will survive

termination of this Interim Order.

       22.     Limitation of Liability. In permitting the use of the Prepetition Collateral or in

exercising any rights or remedies as and when permitted pursuant to this Interim Order, subject to

entry of the Final Order, none of the Prepetition Secured Parties or the First Lien Notes Collateral



                                                 28
       Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 29 of 33



Agent shall (a) have liability to any third party or be deemed to be in control of the operation of

any of the Debtors or to be acting as a “controlling person,” “responsible person,” or “owner or

operator” with respect to the operation or management of any of the Debtors (as such terms, or

any similar terms, are used in the Internal Revenue Code, United States Comprehensive

Environmental Response, Compensation and Liability Act, 29 U.S.C. §§ 9601 et seq. as amended,

or any similar federal or state statute) or (b) owe any fiduciary duty to any of the Debtors, their

creditors, or their estates, or shall constitute or be deemed to constitute a joint venture or

partnership with any of the Debtors. Furthermore, nothing in this Interim Order shall in any way

be construed or interpreted to impose or allow the imposition upon the First Lien Notes Collateral

Agent or any of the Prepetition Secured Parties of any liability for any claims arising from the

prepetition or postpetition activities of any of the Debtors and their respective affiliates (as defined

in section 101(2) of the Bankruptcy Code).

        23.     Effectiveness. This Interim Order shall constitute findings of fact and conclusions

of law and shall take effect and be fully enforceable nunc pro tunc to the Petition Date immediately

upon entry hereof. Notwithstanding Bankruptcy Rules 6004(h), 6006(d), 7062, or 9014 or any

other Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, this Interim Order

shall be immediately effective and enforceable upon its entry and there shall be no stay of

execution or effectiveness of this Interim Order. To the extent that any finding of fact shall be

determined to be a conclusion of law it shall be so deemed and vice versa.

        24.     Proofs of Claim. None of the Prepetition Secured Parties shall be required to file

proofs of claim in any of the Chapter 11 Cases or successor cases, and the Debtors’ stipulations in

paragraph C herein shall be deemed to constitute a timely filed proof of claim against the applicable

Debtor(s). Any order entered by the Court in relation to the establishment of a bar date for any



                                                  29
       Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 30 of 33



claim (including without limitation, administrative claims) in any of the Chapter 11 Cases or

successor cases shall not apply to the Prepetition Secured Parties with respect to the Prepetition

Indebtedness. Notwithstanding the foregoing, the First Lien Notes Trustee (on behalf of itself and

the other Prepetition Secured Parties) is hereby authorized, but not required, to file (and amend

and/or supplement, as it sees fit) a master proof of claim for any claims of the applicable Prepetition

Secured Parties arising from the First Lien Documents; provided that nothing herein shall waive

the right of any Prepetition Secured Party to file its own proofs of claim against the Debtors.

       25.     Headings. The headings in this Interim Order are for purposes of reference only

and shall not limit or otherwise affect the meaning of this Interim Order.

       26.     Final Hearing. The Final Hearing on the Motion shall be held on _________,
                                                                                May 6     2019,

at__:__
   1 30 p_.m., prevailing Central Time. Any objections or responses to entry of a final order on the

Motion shall be filed on or before 4:00 p.m., prevailing Central Time, on _________,
                                                                           April 29  2019, and

shall be served on: (a) the Debtors, 807 Las Cimas Parkway, Ste 350, Austin, Texas 78746, Attn:

Thomas Hester; (b) proposed co-counsel to the Debtors, (i) Kirkland & Ellis LLP, 601 Lexington

Avenue, New York, New York 10022, Attn: Anthony R. Grossi and Rebecca Blake Chaikin, and

(ii) Jackson Walker L.L.P., 1401 McKinney Street, Suite 1900, Houston, Texas 77010, Attn:

Matthew D. Cavenaugh and Jennifer F. Wertz; (c) the Office of the U.S. Trustee for the Southern

District of Texas, 515 Rusk Street, Suite 3516, Houston, Texas 77002; (d) counsel to the First Lien

Ad Hoc Group, (i) Milbank LLP, 55 Hudson Yards, New York, New York 10001, Attn: Dennis

F. Dunne, Evan R. Fleck, and Michael W. Price, and (ii) Porter Hedges, LLP, 1000 Main Street,

36th Floor, Houston, Texas 77002, Attn: John F. Higgins; (e) Katten Muchin Rosenman LLP as

counsel to the First Lien Notes Indenture Trustee; (f) counsel to the Crossover Group, (i) Davis

Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York 10017, Attn: Brian Resnick



                                                  30
       Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 31 of 33



and Benjamin Schak, and (ii) Haynes and Boone, LLP, 1221 McKinney Street, Suite 2100,

Houston, Texas 77010, Attn: Kelli Stephenson Norfleet and Charles A. Beckham, Jr.; and

(g) counsel to any statutory committee appointed in these cases.

       27.     Jurisdiction. The Court shall retain jurisdiction to enforce the terms of this Interim

Order and to adjudicate any and all matters arising from or related to the interpretation or

implementation of this Interim Order.

       28.     Controlling Effect of Interim Order. To the extent any provision of this Interim

Order conflicts or is inconsistent with any provision of the Motion, the provisions of this Interim

Order shall control to the extent of such conflict.


IT IS SO ORDERED.

 Dated: __________, 2019
     Signed: April 15, 2019
 Houston, Texas                                       DAVID R. JONES
                                                      UNITED STATES BANKRUPTCY JUDGE
                                                      ____________________________________
                                                      DAVID R. JONES
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                 31
              Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 32 of 33



                                          Exhibit 1

                                        Interim Budget




44458.00001
                                                          Case 19-32112 Document 78 Filed in TXSB on 04/15/19 Page 33 of 33


JONES ENERGY
Cash Collateral 13-Week Cash Flow Budget
Period ending July 12, 2019
(In $000s, unless otherwise stated)


                                             Week 1        Week 2         Week 3        Week 4         Week 5        Week 6       Week 7       Week 8      Week 9       Week 10      Week 11      Week 12     Week 13     13 Week
Period ending                                4/19/19       4/26/19        5/3/19        5/10/19        5/17/19       5/24/19      5/31/19      6/7/19      6/14/19      6/21/19      6/28/19       7/5/19     7/12/19       Total
Receipts
     Oil & Gas Revenue, Net [1]                     $0       $11,779         $1,097            $0            $0        $11,859       ($181)         $0           $0      $12,426         $492          $0          $0       $37,471
     JIB / Accounts Receivable                     993            66            525            66           525             66         609         150          525           66          525         246         705         5,067
     Total Receipts                               $993       $11,845         $1,622           $66          $525        $11,925        $428        $150         $525      $12,492       $1,017        $246        $705       $42,539



Operating Disbursements
    Capex                                      ($1,020)      ($1,020)         ($367)      ($1,280)       ($2,000)      ($1,005)      ($285)       ($285)    ($1,415)      ($1,415)     ($2,090)    ($2,090)      ($380)    ($14,650)
    LOE                                           (892)         (892)          (892)         (892)          (892)         (892)       (892)        (892)       (892)         (892)        (892)       (892)       (970)     (11,674)
    G&A                                           (775)         (255)          (905)         (892)          (775)         (255)       (819)        (255)       (775)         (255)        (255)       (968)       (607)      (7,791)
    Prod Tax/Rev Charges                              0         (500)          (140)             0              0         (500)       (400)            0           0         (500)        (400)           0           0      (2,440)
    Land and Leasing                              (147)         (147)          (147)         (147)          (147)         (147)       (147)        (147)       (147)         (147)        (147)       (147)        (50)      (1,820)
    Sub-Total, Op. Disbursements               ($2,834)      ($2,814)       ($2,451)      ($3,211)       ($3,814)      ($2,799)    ($2,543)     ($1,579)    ($3,229)      ($3,209)     ($3,784)    ($4,098)    ($2,007)    ($38,375)



     Professional Fees [2]                          $0            $0        ($1,277)           $0             $0      ($11,226)         $0          $0           $0           $0           $0          $0          $0      ($12,503)
     Other                                        (250)         (250)          (250)         (250)            -           (250)         -           -            -            -            -           -           -         (1,250)
     Sub-Total, Restructuring                    ($250)        ($250)       ($1,527)        ($250)            $0      ($11,476)         $0          $0           $0           $0           $0          $0          $0      ($13,753)

     Total Disbursements                       ($3,084)      ($3,064)       ($3,977)      ($3,461)       ($3,814)     ($14,276)    ($2,543)     ($1,579)    ($3,229)      ($3,209)     ($3,784)    ($4,098)    ($2,007)    ($52,128)

Total Change in Cash                           ($2,092)       $8,781        ($2,355)      ($3,395)       ($3,289)      ($2,351)    ($2,115)     ($1,429)    ($2,704)      $9,282       ($2,767)    ($3,852)    ($1,302)     ($9,589)

Cash Balance
Beginning Cash Balance [4]                    $16,146        $14,055       $22,835       $20,480        $17,084       $13,795      $11,444      $9,329       $7,900       $5,195      $14,478     $11,711      $7,859       $16,146
Change                                          (2,092)        8,781         (2,355)       (3,395)        (3,289)       (2,351)      (2,115)     (1,429)      (2,704)      9,282        (2,767)     (3,852)     (1,302)       (9,589)
Ending Cash Balance                           $14,055        $22,835       $20,480       $17,084        $13,795       $11,444       $9,329      $7,900       $5,195      $14,478      $11,711      $7,859      $6,557        $6,557
Exit Facility [3]                                   -              -             -             -              -       $20,000      $20,000     $20,000      $20,000      $20,000      $20,000     $20,000     $20,000       $20,000
Total Available Liquidity                     $14,055        $22,835       $20,480       $17,084        $13,795       $31,444      $29,329     $27,900      $25,195      $34,478      $31,711     $27,859     $26,557       $26,557

Notes
[1] Based on Nymex forward curve as of 4/8/2019
[2] Effective Date professional fees for week ending 5/24 are net of previously funded retainer amounts of $7.38 million
[3] Pursuant to RSA exit facility of $20 million made available with assumed emergence at 5/20/19
[4] Beginning Cash Balance estimated book balance pending full book-to-bank reconciling items to be completed on 4/15
